By final decree of March 5th, 1940, the appellant was directed to pay to his divorced wife $17.50 a week. This he did not do but paid her $10 a week. She initiated, in June of 1944, proceedings in order that he might be adjudged in contempt of the court. He was so adjudged and committed to the Essex County jail until he paid all alimony in arrears.
One of the appeals is from an order refusing to reduce the amount of the alimony. That action should be affirmed.
While a suitor is in contempt the court should not change the order contemned except for good cause shown. The case is barren of such proofs.
The other appeal is from the adjudication of contempt. The former wife having accepted a smaller amount of alimony than that fixed by the court over a long period of years was *Page 94 
in no position to make a belated demand. She was estopped by her conduct from the relief afforded. See Dodd v. Una, 40 N.J. Eq. 672,714. The proceedings should not have been regarded as one to give relief inter partes, but as one to punish for an alleged disregard of the authority of the court. State v.Hudson County Electric Co., 61 N.J. Law 114. A fine not too large should have been imposed for the use of the state.
The orders under appeal will be remanded to the Court of Chancery for action not inconsistent herewith.
For modification — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.